Exhibit 10.25

PLEDGE FEE AGREEMENT

This Pledge Fee Agreement (the “Agreement”), dated as of November 28, 2017, is
entered into by and between Selami Uras (“Pledgor”) and TransAtlantic Petroleum
Ltd., a Bermuda exempted company with limited liability (the “Company”).

WHEREAS, the Turkish branch of TransAtlantic Exploration Mediterranean
International Pty Ltd, a subsidiary of the Company (“TEMI”), proposes to enter
into a $20.375 million term loan (the “2017 Term Loan”) under that certain
General Credit Agreement (the “Credit Agreement”), dated as of August 23, 2016,
by and between TEMI and DenziBank A.S. (the “Lender”);

WHEREAS, as a condition to providing the 2017 Term Loan to TEMI, the Lender has
required the Pledgor to pledge its ownership interests in the real property
located at Hirfanlı Sokak 5 GOP, Cankaya Ankara – Turkey 06700 (the “Property”)
as collateral for the 2017 Term Loan pursuant to that certain Pledge Agreement
(the “Pledge Agreement”), by and between Pledgor and Lender dated as of the date
hereof;

WHEREAS, the Lender and the Company have determined that the Property has a
value of $5.2 million (collectively, the “Collateral Value”); and

WHEREAS, in order to induce the Pledgor to pledge the Property to the Lender as
collateral for the 2017 Term Loan, the Company has agreed to pay the Pledgor a
fee of 5.0% of the Collateral Value per annum (the “Pledge Fee”) in cash upon
the terms set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.

Payment of Pledge Fee. For so long as the Property is pledged to the Lender as
collateral for the 2017 Term Loan, the Company hereby agrees to pay the Pledgor
the Pledge Fee in cash on the last day of each month, beginning November 30,
2017. The Pledge Fee shall be pro-rated for any period of less than one month.

 

2.

Subrogation, Property Foreclosure. In the event all or any part of the Property
has been foreclosed upon by or for the benefit of the Lender, Pledgor shall (i)
be subrogated to all rights and liens that the Lender may have or may have had
against the Company, TEMI, and each other guarantor of the 2017 Term Loan and
all collateral or other security, and all rights of subrogation in or under any
of the 2017 Term Loan documents or to participate in any way therein, and in all
right, title or interest in or to any security for the 2017 Term Loan, (ii) be
entitled to receive from the Company interest at the rate specified in the 2017
Term Loan documentation (i.e., the regular or default rate in effect at the
time) with respect to a notional principal amount equal to the Collateral Value
of the Property foreclosed upon, and (iii) be entitled to recourse,
reimbursement, exoneration, contribution, indemnification, and all other similar
rights available under applicable law against the Company, TEMI, and each other
guarantor of or for all or any part of the 2017 Term Loan; provided, that until
the 2017 Term Loan has been paid in full, such rights are expressly made
subordinate in form and substance and upon terms acceptable to Lender in its
sole and absolute discretion if and to the extent required by the 2017 Term Loan
documentation. Upon request by Pledgor from time to time, the Company agrees to
enter, or to cause its subsidiaries to enter, into additional definitive
documentation in support of the foregoing to ensure that Pledgor obtains all
legal and economic benefits contemplated by this Agreement, including, without
limitation, loan documentation on terms substantially similar to the 2017 Term
Loan documents.

 

--------------------------------------------------------------------------------

 

 

3.

Income Seizure. In the event all or any part of the income derived from the
Property has been foreclosed upon by or for the benefit of the Lender, Pledgor
shall (i) be subrogated to all rights and liens that the Lender may have or may
have had against the Company, TEMI, and each other guarantor of the 2017 Term
Loan and all collateral or other security, and all rights of subrogation in or
under any of the 2017 Term Loan documents or to participate in any way therein,
and in all right, title or interest in or to any security for the 2017 Term
Loan, (ii) be entitled to receive from the Company interest at the rate
specified in the 2017 Term Loan documentation (i.e., the regular or default rate
in effect at the time) with respect to any proceeds from any Property foreclosed
upon, (iii) be entitled to continue to receive the Pledge Fee, and (iv) be
entitled to recourse, reimbursement, exoneration, contribution, indemnification,
and all other similar rights available under applicable law against the Company,
TEMI, and each other guarantor of or for all or any part of the 2017 Term Loan;
provided, that until the 2017 Term Loan has been paid in full, such rights are
expressly made subordinate in form and substance and upon terms acceptable to
Lender in its sole and absolute discretion if and to the extent required by the
2017 Term Loan documentation. Upon request by Pledgor from time to time, the
Company agrees to enter, or to cause its subsidiaries to enter, into additional
definitive documentation in support of the foregoing to ensure that Pledgor
obtains all legal and economic benefits contemplated by this Agreement,
including, without limitation, loan documentation on terms substantially similar
to the 2017 Term Loan documents.

 

4.

Property Appreciation. On an annual basis beginning on the date one year from
the date of this Agreement, the Collateral Value shall be increased using the
Turkey Consumer Price Index (“CPI”). When this determination is made, the
principal amount of the 2017 Term Loan described in Paragraph 2 shall be
modified to reflect the increase in value.

 

5.

Sale of the Property. Pledgor reserves the right to assign, transfer, or sell
its interest in the Property at any time, subject only to the Lender’s approval.
In the event such assignment, transfer, or sale is made, the Company shall be
obligated to replace the collateral with property approved by the Lender.

 

6.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to its principles regarding
conflicts of laws. Venue of any action tried hereunder will be in Dallas County,
Texas, whether in federal or state court.

 

7.

Successors. All agreements of the Company and the Pledgor in this Agreement
shall bind their successors and assigns.

 

8.

No Waiver or Amendment. No waiver of any of the terms, provisions or conditions
hereof, or any modification of such terms, provisions or conditions, shall be
effective unless in writing and signed by a duly authorized officer of each
party.

 

9.

Assignment of this Agreement. This Agreement and the duties, right and
obligations of the parties hereunder shall not be assignable by either party
without the prior written consent of the other party.

 

10.

Entire Agreement. This Agreement represents the entire agreement between the
parties, and supersedes and nullifies all prior representations, negotiations,
proposals, and statements with regard to the Pledge of the Property.

 

11.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same instrument.

[Signature page follows]



2

--------------------------------------------------------------------------------

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

By:

/s/ Chad D. Burkhardt_________________

Name:

Chad D. Burkhardt

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

SELAMI URAS

 

 

 

 

/s/ Selami Uras___________________




Signature Page to Pledge Fee Agreement